Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 1 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 2 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 3 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 4 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 5 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 6 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 7 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 8 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 9 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 10 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 11 of 12
Case 1:20-bk-10042   Doc 8-3 Filed 01/30/20 Entered 01/30/20 10:58:13   Desc
                           Exhibit A Page 12 of 12
